NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-14 of U.S. Patent No. 11,275,678. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by at least one claim set of the listed patent above.
For example, claim 1 of the instant application is anticipated by claims 1 and 2 of US Patent No. 11,275,678. Claim 1 of the instant application therefore is not patently distinct from claims 1 and 2 of the US Patent No. 11,275,678 and as such is unpatentable for obvious-type double patenting. Claims 2-12 of the instant application corresponds to various limitations as recited in claims 1-4 and 7-14 of U.S. Patent No. 11,275,678, and are rejected on the ground of nonstatutory obviousness-type double patenting on the same rationale as claim 1 above.
	In the event that any claim is not completely anticipated by at least one claim of a patent
above, the claims would still be rejected on the grounds of obvious nonstatutory double
patenting in further view of the prior art below that teaches or makes obvious that missing part,
and one of ordinary skill in the art could have incorporated such teachings prior to the effective
filing date of the claimed invention.
Please note that MPEP § 804 states:
“A complete response to a nonstatutory double patenting (NSDP) rejection is
either a reply by applicant showing that the claims subject to the rejection are patentably
distinct from the reference claims or the filing of a terminal disclaimer in accordance with
37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP §
1490 for a discussion of terminal disclaimers). Such a response is required even when
the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer,
or filing a showing that the claims subject to the rejection are patentably distinct from the
reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements 
as to form not necessary for further consideration of the claims may be held in abeyance
until allowable subject matter is indicated. Replies with an omission should be treated as
provided in MPEP § 714.03.”
In accordance with MPEP § 804 and §714.03 the examiner will hold any
response/amendments to this office action as NON-COMPLIANT without any additional
extensions of time that do not contain:	
a. an approved terminal disclaimer, or
b. a complete and concise explanation of how the inventions are patentably distinct from one another.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US 2009/0292944) and Ojalvo et al. (US 2016/0034341).
Regarding claim 1, Gonzalez et al. disclose: 
A data storage device comprising: 
a memory device (FIG. 1 Nonvolatile Memory Array(s) 103) including a plurality of planes, each of the planes including a plurality of memory blocks (FIG. 4b Plane 00..1W, Z0... with each plane including memory blocks MB0, MB1, MB2...); and 
a controller (FIG. 1 Controller 104) configured to control an operation of the memory device ([0032] controller organizes the host structures into logical constructs that mimic the physical structure for more efficient storage of them in the physical memory; [0033] in a memory system having a number of semi-autonomous arrays that can be written, read, or both, concurrently, blocks from different arrays are grouped into "metablock" structures and the controller will form logical blocks of data into corresponding logical metablocks, allowing for the multiple blocks to be operated upon at the same time), wherein the controller is further configured to: 
generate a first super block including two or more memory blocks among the plurality of memory blocks, the two or more memory blocks being included in different planes, respectively ([0034] FIGS. 5-10 show an arrangement of six blocks in four planes, for a total of 24 units of erase, as an example of the memory array of FIGS. 1-3); 
determine whether there is a bad block among the two or more memory blocks (FIG. 14 New defect detected?); 
...determine whether there is an available spare block in a plane where the bad block is located (FIG. 14 Spare Available in same sub-array?)...and 
generate a third super block including the available spare block and the other memory blocks, when it is determined that there is the available spare block in the plane (FIG. 14 Spare Available in same sub-array? YES Reset metablock to point to spare).
Gonzalez et al. do not appear to explicitly teach “generate a second super block including other memory blocks excluding the bad block among the two or more memory blocks, when it is determined that there is the bad block” and determining whether there is an available spare “after generating the second super block.” However, Ojalvo et al. disclose:
generate a second super block including other memory blocks (FIG. 4 step 108 Assign data for RAID storage in short stripe) excluding the bad block among the two or more memory blocks (FIG. 4 step 106 Exclude bad blocks and define as short stripe), when it is determined that there is the bad block (FIG. 4 step 102 Bad blocks in stripe? YES);
Gonzalez et al. and Ojalvo et al. are analogous art because Gonzalez et al. teach accommodating defects in non-volatile storage devices and Ojalvo et al. teach orphan block management in non-volatile storage devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gonzalez et al. and Ojalvo et al. before him/her, to modify the Gonzalez et al. teachings of replacing bad blocks in metablocks with the Ojalvo et al. teachings of replacing bad blocks with orphan blocks because forming a new superblock using a block from a plane that does not contain the bad block saves the remaining good blocks from being orphaned (Ojalvo et al. [0046]). The combination would improve the memory performance (e.g., capacity and speed) of the non-volatile memory device (Ojalvo et al. [0027]).
Gonzalez et al. and Ojalvo et al. do not appear to explicitly teach determining whether there is an available spare block “after generating the second super block.” Gonzalez et al. disclose that it is preferable to replace bad blocks in a metablock with spare block from the same plane (Abstract; [0027]) in order to maintain parallelism, which enables multiple physical blocks to be read/programmed/erased at the same time ([0033]; [0044]). Ojalvo et al. teach utilizing orphan blocks from different planes to replace bad blocks. While the method of Ojalvo et al. improves memory performance, the use of the orphan blocks from different planes does not maintain the parallelism desired by Gonzalez et al. Therefore, it would be obvious to one skilled in the art at the time of the effective filing date of the invention to re-evaluate the plane that contains the bad block, using the method in FIG. 14 of Gonzalez, at a time after the second super block is generated to determine whether there is a spare block available. Re-evaluating whether there is a spare block at a time after the second super block is generated would enable the bad block to be replaced with a spare from the same plane when a spare block becomes available, thereby restoring the preferred parallelism of the metablock.
Regarding claim 2, Ojalvo et al. further disclose: 
The data storage device according to claim 1, wherein the controller generates the second super block by replacing the bad block with a first spare block included in one of planes other than the plane, when it is determined that there is the bad block and no available spare block in the plane (FIG. 3 Stripe 66; [0046] stripe 66, on the other hand, has no block in die 3, e.g., due to an excessive number of bad blocks on that die. In an embodiment, memory controller 32 replaces the missing MLC block of stripe 66 with a combination of two good (i.e., functional) single-level cell (SLC) blocks 62 (comprising 1 bit/cell each), located in die 4. In this scheme, stripe 66 comprises the same storage capacity as stripe 64. Thus, memory controller 32 applies in stripe 66 three MLC blocks 60 and two SLC blocks 62 instead of four MLC blocks 60. In this embodiment, the memory controller makes stripe 66 an active stripe and saves its respective three MLC blocks 60 from being orphan blocks).
Regarding claim 3, Gonzalez et al. further disclose: 
The data storage device according to claim 2, wherein the controller generates the third super block...when it is determined that there is the available spare block in the plane (FIG. 14 Spare Available in same sub-array? YES Reset metablock to point to spare)...
Gonzalez et al. and Ojalvo et al. do not appear to explicitly teach “by re-replacing the first spare block in the second super block with the available spare block” when it is determine there is an available spare block “after generating the second super block.” Gonzalez et al. disclose that it is preferable to replace bad blocks in a metablock with spare block from the same plane (Abstract; [0027]) in order to maintain parallelism, which enables multiple physical blocks to be read/programmed/erased at the same time ([0033]; [0044]). Ojalvo et al. teach utilizing orphan blocks from different planes to replace bad blocks. While the method of Ojalvo et al. improves memory performance, the use of the orphan blocks from different planes does not maintain the parallelism desired by Gonzalez et al. Therefore, it would be obvious to one skilled in the art at the time of the effective filing date of the invention to re-evaluate the plane that contains the bad block, using the method in FIG. 14 of Gonzalez, at a time after the second super block is generated to determine whether there is a spare block available. Re-evaluating whether there is a spare block at a time after the second super block is generated would enable the bad block to be replaced with a spare from the same plane when a spare block becomes available, thereby restoring the preferred parallelism of the metablock.
Regarding claim 5, Gonzalez et al. further disclose: 
The data storage device according to claim 1, wherein the memory device comprises a first spare memory block group and a second spare memory block group, each of which includes two or more spare blocks included in the memory device (FIG. 12 Each plane (i.e. group) includes a plurality of spare blocks 1203).
Regarding claim 6, Ojalvo et al. further disclose: 
The data storage device according to claim 5, wherein, when all spare blocks of the first spare memory block group are used, spare blocks included in the second spare memory block group become available (FIG. 3 stripe 66; [0046] A stripe 66, on the other hand, has no block in die 3, e.g., due to an excessive number of bad blocks on that die. In an embodiment, memory controller 32 replaces the missing MLC block of stripe 66 with a combination of two good (i.e., functional) single-level cell (SLC) blocks 62 (comprising 1 bit/cell each), located in die 4).
Regarding claim 7, Gonzalez et al. disclose: 
An operating method of a data storage device which includes a memory device (FIG. 1 Nonvolatile Memory Array(s) 103) including a plurality of planes, each of the planes including a plurality of memory blocks (FIG. 4b Plane 00..1W, Z0... with each plane including memory blocks MB0, MB1, MB2...), the operating method comprising: 
generating a first super block including two or more memory blocks among the plurality of memory blocks, the two or more memory blocks being included in different planes, respectively ([0034] FIGS. 5-10 show an arrangement of six blocks in four planes, for a total of 24 units of erase, as an example of the memory array of FIGS. 1-3); 
determining whether there is a bad block among the two or more memory blocks (FIG. 14 New defect detected?; The method recites contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, MPEP 2111.04 II. Based on the broadest reasonable interpretation, the claim limitation merely requires determining whether there is, or is not, a bad block); 
generating a second super block including other memory blocks excluding the bad block among the two or more memory blocks, when it is determined that there is the bad block (FIG. 14 New defect detected? NO; Based on the broadest reasonable interpretation of the claim limitation above, this step is only required when it is determined that there is a bad block. When it is determined that there is no bad block, this step is not required to be performed for the claimed method to be performed); 
determining whether there is an available spare block in a plane where the bad block is located after generating the second super block (Based on the broadest reasonable interpretation of the claim limitation above, when it is determined that there is no bad block, this step is not required to be performed for the claimed method to be performed. However, in the condition when it is determined that there is a bad block (FIG. 14 New defect detected? YES), based on the broadest reasonable interpretation, the claim limitation merely requires determining whether there is, or is not, an available spare block in a plane where the bad block is located after generating the second super block; FIG. 14 Spare Available in same sub-array?); and 
generating a third super block including the available spare block and the other memory blocks, when it is determined that there is the available spare block in the plane (FIG. 14 Spare Available in same sub-array? NO; Based on the broadest reasonable interpretation of the claim limitation above, this step is only required when it is determined that there is a bad block and there is a spare block in the plane. When it is determined that there is no spare block in the plane, this step is not required to be performed for the claimed method to be performed).
Alternatively, claim 7 would be rejected in the same manner as claim 1 above when it is determined that there is a bad block and it is determined that there is a spare block in the plane.
Claims 8 and 9 also recite contingent limitations. Based on the broadest reasonable interpretation of claims 8, 9 and the claim limitations above, when it is determined that there is no bad block, the steps of claims 8 and 9 are not required to be performed for the claimed method to be performed. Alternatively, claims 8 and 9 would be rejected in the same manner as claims 2 and 3 above when it is determined that there is a bad block and it is determined that there is a spare block in the plane.
Claims 11 and 12 recite limitations substantially similar to those of claims 5 and 6. Therefore, claims 11 and 12 are rejected in the same manner as claims 5 and 6.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. and Ojalvo et al. as applied to claim 9 above, and further in view of Ravimohan et al. (US 2016/0077749).
Regarding claim 4, Gonzalez et al. further disclose: 
The data storage device according to claim 1, wherein the controller determines that a memory block...among the two or more memory blocks, is the bad block (FIG. 14 New Defect Detected?; FIG. 8 MB4 Block C; [0053] The new defect is located at the physical block labeled "C", located at block 4 on plane 0).
Gonzalez et al. and Ojalvo et al. do not appear to explicitly teach the bad memory block is one “in which a write operation fail occurs.” However, Ravimohan et al. disclose:
...in which a write operation fail occurs (FIG. 6; [0048] a block may become bad over time and may be detected by failure to read, write)...
Gonzalez et al., Ojalvo et al., and Ravimohan et al. are analogous art because Gonzalez et al. teach accommodating defects in non-volatile storage devices; Ojalvo et al. teach orphan block management in non-volatile storage devices; and Ravimohan et al. teach block allocation in non-volatile storage devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gonzalez et al., Ojalvo et al., and Ravimohan et al. before him/her, to modify the combined teachings of Gonzalez et al. and Ojalvo et al. with the Ravimohan et al. teachings of block allocation because knowledge of when blocks fail would enable the blocks to be tested when write operations are to be performed in order to detect block failures (Ravimohan [0048]).
Claim 10 recites limitations substantially similar to those of claim 4. Therefore, claim 10 is rejected in the same manner as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137